                                                                     District Judge Robert S. Lasnik
 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9    NORTHWEST ENVIRONMENTAL                            Case No. 19-cv-887-RSL
10    ADVOCATES, an Oregon non-profit
      corporation,                                       STIPULATION AND ORDER FOR
11                                                       EXTENSION OF INITIAL DISCOVERY
                                     Plaintiff,          DEADLINES
12
                         v.
13    UNITED STATES ENVIRONMENTAL
14    PROTECTION AGENCY, an agency of
      the United States,
15                          Defendant.
16                                        JOINT STIPULATION
17          The parties, by and through their counsel of record, hereby STIPULATE AND AGREE
18   to an extension of the following pre-trial deadlines:
19              Description                       Old Deadline                   New Deadline
20      Initial Disclosures Deadline          August 16, 2019                   August 23, 2019
21         Joint Combined Status
                   Report                     August 23, 2019                   August 30, 2019
22
            The parties are meeting to discuss the subject matter of the litigation in an effort to
23
     resolve this matter. The extension is necessary to allow the parties to continue their efforts to
24
     resolve this case or narrow the issues before the Court.
25

26

27
       STIPULATION AND ORDER FOR                                           UNITED STATES ATTORNEY
28     EXTENSION OF INITIAL DISCOVERY DEADLINE                              700 Stewart Street, Suite 5220
       Case No. 19-cv-887-RSL                                              Seattle, Washington 98101-1271
       PAGE- 1                                                                       206-553-7970
         Dated this 15th day of August, 2019.
 1
                                                BRIAN T. MORAN
 2
                                                United States Attorney
 3
                                                /s/ Michelle R. Lambert
 4                                              MICHELLE R. LAMBERT, NYS
                                                #4666657
 5                                              Assistant United States Attorney
                                                Western District of Washington
 6                                              United States Attorney’s Office
                                                1201 Pacific Avenue, Suite 700
 7                                              Tacoma, Washington 98406
                                                Phone: 253-428-3824
 8                                              Email: michelle.lambert@usdoj.gov
 9
                                                Attorneys for Defendant
10

11
                                                /s/ Paul Kampmeier
12                                              Paul Kampmeier, WSBA #31560
                                                Kampmeier & Knutsen PLLC
13
                                                811 First Avenue, Suite 468
14                                              Seattle, Washington 98104
                                                Tel: (206) 858-6983
15                                              Email: paul@kampmeierknutsen.com
16                                              /s/ Lia Comerford
17
                                                Lia Comerford, Oregon State Bar #
                                                OR141513
18                                              Admitted pro hac vice
                                                Earthrise Law Center
19                                              Lewis & Clark Law School
                                                10015 SW Terwilliger Blvd.
20
                                                Portland, OR 97219-7799
21                                              Tel: 503-768-6823
                                                Email: comerfordl@lclark.edu
22

23                                              Attorneys for Plaintiff

24

25

26

27
     STIPULATION AND ORDER FOR                                  UNITED STATES ATTORNEY
28   EXTENSION OF INITIAL DISCOVERY DEADLINE                     700 Stewart Street, Suite 5220
     Case No. 19-cv-887-RSL                                     Seattle, Washington 98101-1271
     PAGE- 2                                                              206-553-7970
                                                 ] ORDER
 1

 2          The parties having so stipulated and agreed, it is hereby SO ORDERED. The Clerk is

 3   directed to send copies of the Order to all counsel of record.

 4
            DATED this 20th day of August, 2019.
 5

 6

 7
                                                           A
                                                           Robert S. Lasnik
 8
                                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       STIPULATION AND ORDER FOR                                         UNITED STATES ATTORNEY
28     EXTENSION OF INITIAL DISCOVERY DEADLINE                            700 Stewart Street, Suite 5220
       Case No. 19-cv-887-RSL                                            Seattle, Washington 98101-1271
       PAGE- 3                                                                     206-553-7970
